Citation Nr: 1424177	
Decision Date: 05/29/14    Archive Date: 06/06/14

DOCKET NO.  11-30 926	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for hyperlipidemia (claimed as high cholesterol).

2.  Entitlement to service connection for a hematologic disability, to include monoclonal gammopathy.

3.  What evaluation is warranted for a lumpectomy scar from April 30, 2009?
 
4.  Entitlement to a compensable rating for hemorrhoids.
 
5.  Entitlement to restoration of a 30 percent rating for cervical disc degeneration, currently rated 20 percent.
 
6.  What evaluation is warranted for an irritable bowel syndrome from April 30, 2009?  
 
 
 
ATTORNEY FOR THE BOARD
 
J. Hager, Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from October 1985 to January 2006.
 
These matters come before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.
 
 
FINDINGS OF FACT
 
1.  Symptoms of irritable bowel syndrome have more nearly approximated diarrhea with more or less constant abdominal distress.
 
2.  The evidence is approximately evenly balanced as to whether the Veteran's lumpectomy scar is painful; the scar is not deep or at least 144 square inches.
 
3.  The Veteran's hemorrhoids have not been large or thrombotic, irreducible, or manifested by excessive redundant tissue, frequent recurrences.
 
4.  Improvement in range of cervical motion does not reflect actual improvement in ability to function under ordinary conditions of life and work, as indicated by the Veteran's lay testimony regarding flare-ups.
 
5.  Hyperlipidemia is not a disability under VA law and regulations.
 
6.  The Veteran has not had a hematologic disorder to include monoclonal gammopathy during the pendency of the claim.

CONCLUSIONS OF LAW
 
1.  Resolving reasonable doubt in the Veteran's favor the criteria for an initial rating of 30 percent, but no higher, for irritable bowel syndrome have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.20, 4.114, Diagnostic Code 7319 (2013).
 
2.  With reasonable doubt resolved in favor of the Veteran, the criteria for an initial rating of 10 percent, but no higher, for lumpectomy scar, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.117, Diagnostic Code 7628, 4.118, Diagnostic Code 7804 (2013).
 
3.  The criteria for a compensable rating for hemorrhoids have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.114, Diagnostic Code 7336 (2013).
 
4.  The decision to reduce the rating for cervical spine disc degeneration from 30 to 20 percent was improper, and restoration of the 30 percent rating is warranted. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.105(e), 3.344, 4.2, 4.10, 4.13, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2013).
 
5.  A disability due to hyperlipidemia was not incurred or aggravated inservice.  38 U.S.C.A. §  §§ 1110, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.303 (2013); 61 Fed. Reg. 20,440, 20,445 (May 7, 1996). 
 
6.  A hematologic disability to include monoclonal gammopathy was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.303.
 
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
Veterans Claims Assistance Act
 
The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  With regard to the claims for higher initial ratings, as service connection, disability ratings, and effective dates have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.  Hartman v. Nicholson, 19 Vet. App. 473 (2006).  With regard to the rating restoration, the benefit sought is being granted, and further discussion of the VCAA in this regard is therefore unnecessary.
 
With regard to the other claims, VA notified the Veteran in September 2009 and February 2011 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  The case was most recently readjudicated in the September 2011 statement of the case.
 
VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.
 
The Board will therefore proceed to the merits of the appeal.
 
Analysis
 
Service Connection
 
Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  
 
A necessary element for establishing such a claim is the existence of a current disability.  See Degmetich v. Brown, 104 F. 3d 1328 (1997).  The presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  A "disability" for the purposes of awarding VA disability benefits is not only a disease or an injury, but also any "other physical or mental defect." 38 U.S.C.A. § 1701(1); Allen v. Brown, 7 Vet. App. 439, 444-45 (1995) (applying definition of disability in 38 U.S.C.A. § 1701(1) to statutes describing "eligibility for disability compensation for service connected disabilities").  Moreover, the Board cannot deny a claim based on lack of current disability based on the claimant's own characterization of the disability.  Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009).  Rather, it must construe the claim based on the reasonable expectations of the non-expert claimant and the evidence developed in processing the claim.  Id.
 
Hyperlipidemia
 
In April 2009 claim, the Veteran claimed that hyperlipidemia was related to service.  Hyperlipidemia is "a general term for elevated concentrations of any or all of the lipids in the plasma, such as hypertriglyceridemia, hypercholesterolemia, and so on." Dorland's Illustrated Medical Dictionary 891 (32nd ed. 2012).  The service treatment records reflect that the Veteran was diagnosed with hyperlipidemia in service and the VA treatment records reflect that she has hyperlipidemia.  

The question is whether hyperlipidemia constitutes a disability under VA law or regulations.  There is no precedential Court decision or General Counsel opinion that addresses this question.  In several non-precedential decisions, the Court has affirmed Board decisions finding that hyperlipidemia is a laboratory finding and not a disability for which compensation is warranted under VA Law and regulations.  See, e.g., Neary v. Shinseki, No. 11-1407, 2012 WL 3641438 (Vet. App. Aug. 24, 2012) (mem dec.) (noting Board's citation of the Schedule for Rating Disabilities: Endocrine System Disabilities, 61 Fed. Reg. 20,440, 20,445 (May 7, 1996), in which VA noted that hyperlipidemia, elevated triglycerides, and elevated cholesterol are "actually laboratory test results, and are not, in and of themselves, disabilities").  The Board finds the reasoning of the non-precedential decisions and VA regulators to be persuasive, and therefore holds that entitlement to service connection for hyperlipidemia must be denied because the claimed condition is not a disability under VA law and regulations.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107(b).
 
Similarly, the Veteran indicated in her April 2009 claim that she had monoclonal gammopathy.  During service, an abnormality in the Veteran's IgG level was noted, with a diagnosis of possible monoclonal gammopathy.  Subsequently, an elevated protein level was noted, which was diagnosed as abnormal monoclonal gammopathy.  Monoclonal gammopathy is defined as "a condition marked by disturbed immunoglobin synthesis of the plasma cell."  Dorland's Illustrated Medical Dictionary 757 (32nd Ed.2012).  Given that a veteran's claim is not limited to her own lay description of the disability for which she is claiming service connection, the Board has recharacterized the issue as entitlement to service connection for a hematologic disorder, to include monoclonal gammopathy.
 
Hematologic Disability To Include Monoclonal Gammopathy
 
At a March 2010 VA examination, the examiner reviewed the claims file and gave a detailed history of the evidence relating to monoclonal gammopathy.  She noted that multiple laboratory reports were negative, other than a slight S-PEP IgG lambda spike and slightly elevated liver function tests.  The examiner found that the slight IgG abnormality was isolated and had not caused any hematologic disorders.  The examiner based this opinion on the lack of history of sickle cell, fatigability, weakness, headaches, infections, shortness of breath, chest pain, claudications, transfusions, bone marrow transplants, or myelosuppressive therapy, lack of end organ pathology related to any hematologic abnormality, lack of disease activity, lack of treatment for anything related to a blood disorder, and lack of syncope or lightheadedness related to a blood disorder.  Moreover, physical examination did not show pallor or other significant findings.  The Veteran's heart had regular rate and rhythm, lungs were clear in all fields, there were no residuals of bone or vascular infarction, and there was no evidence of congestive heart failure.  The examiner found that there was no evidence of monoclonal gammopathy at that time, but noted that immunoglobulin testing had been ordered and were pending, which could show an abnormality.  The laboratory test results did not, however, show any such abnormalities.  Immunoglobulin testing showed figures between the low and high reference ranges.
 
As the March 2010 VA examiner explained the reasons for her conclusions that the Veteran had neither monoclonal gammopathy nor any other hematologic disorder, her opinion is entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  To the extent that the Veteran is competent to opine on this complex medical matter, the Board finds the specific, reasoned opinion of the trained health care professional to be of greater probative weight than the Veteran's lay assertions.  The preponderance of the evidence thus reflects that the Veteran has not had a hematologic disorder to include monoclonal gammopathy at any time during the pendency of the claim.  The benefit of the doubt doctrine is therefore not for application and the claim must be denied.  38 U.S.C.A. § 5107(b).

Rating Claims
 
Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.
 
The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).
 
Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be staged.  Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).
 
Irritable Bowel Syndrome
 
There is no diagnostic code specifically applicable to irritable bowel syndrome.  The Veteran's irritable bowel syndrome is rated under 38 C.F.R. § 4.114, Diagnostic Code 7319, which applies to irritable colon syndrome.  Diagnostic Code 7319 pertains to a disability similar to the one at issue and provides specific guidance as to how symptoms of this disability are to be evaluated.  The Board can identify nothing in the evidence to suggest that another diagnostic code would be more appropriate, and the Veteran has not requested that another diagnostic code should be used.  Accordingly, the Board concludes that the Veteran is appropriately rated by analogy under Diagnostic Code 7319.  38 C.F.R. § 4.20.
 
Under Diagnostic Code 7319, a noncompensable rating is warranted for mild irritable bowel syndrome, with disturbances of bowel function with occasional episodes of abdominal distress.  A 10 percent disability rating is warranted for moderate irritable bowel syndrome with frequent episodes of bowel disturbance and abdominal distress.  A maximum schedular 30 percent disability rating is warranted for severe irritable bowel syndrome with diarrhea or alternating diarrhea and constipation with more or less constant abdominal distress.
 
The Veteran has indicated that she has experienced diarrhea, nausea, and other gastrointestinal symptoms throughout the pendency of the claim.  This testimony is competent, credible, and consistent with the VA treatment notes.  The evidence is thus at least evenly balanced as to whether the Veteran's symptoms have more nearly approximated severe irritable bowel syndrome with diarrhea and more or less constant abdominal distress, the criteria for a 30 percent rating have been met.  38 U.S.C.A. § 5107(b).  As this is the maximum schedular rating under the most analogous diagnostic code, and there is no other potentially applicable diagnostic code with a higher rating, discussion of whether a higher schedular rating is warranted is unnecessary.
 
Lumpectomy Scar
 
During service, the Veteran underwent a lumpectomy for a benign breast tumor.  The scar residual to this surgery is rated under Diagnostic Codes 7628-7804.  38 C.F.R. § 4.117, Diagnostic Code 7628 provides that benign neoplasms of the breast are rated according to impairment in function of the skin.  38 C.F.R. § 4.118 Diagnostic Code 7804 provides that a compensable rating is warranted for one or two unstable or painful scars.
 
The Veteran claims that her scar is painful, and so indicated on the March 2010 VA examination.  The March 2010 VA examiner found that the scar was nontender because the Veteran could not locate the scar for the examiner on examination and the scar did not appear tender on palpation.  The evidence as to whether the Veteran has a painful scar is approximately evenly balanced.  The appellant has offered competent and credible statements, including made to the March 2010 VA examiner that she feels pain from the scar and the examiner found that the scar was nontender based on her observations during the examination.  A reasonable doubt therefore exists on this question, and the Board is required to resolve it in favor of the Veteran.  38 U.S.C.A. § 5107(b).  A 10 percent rating is therefore warranted under Diagnostic Code 7804.
 
A higher rating is not warranted, however, because the examination indicated that the scar was 3 by .2 centimeters, had normal texture and adherence, was neither elevated nor depressed, was superficial with no inflammation, edema, or keloid formation, and there were no abnormalities of color, gross distortion, induration, inflexibility, or limitation of motion or function caused by the scar.  None of the other criteria for compensable ratings for scars have been met.  See Diagnostic Codes 7801 (compensable rating warranted for deep and nonlinear scars that are at least 6 square inches in size); Diagnostic Code7802 (compensable rating warranted for superficial scars that are at least 144 square inches in size); Notes to 38 C.F.R. § 4.118 (defining deep scar as one that is associated with underlying soft tissue damage, a superficial scar as one not associated with underlying soft tissue damage, and an unstable scar as one where, for any reason, there is frequent loss of covering of the skin over the scar).  As the preponderance of the evidence is against entitlement to an initial rating higher than 10 percent for lumpectomy scar, the benefit of the doubt doctrine is inapplicable and the claim must to this extent be denied.  38 U.S.C.A. § 5107(b).
 
Hemorrhoids
 
The Veteran's hemorrhoids are rated under 38 C.F.R. § 4.114, Diagnostic Code 7336.  Under Diagnostic Code 7336, mild or moderate external or internal hemorrhoids are rated noncompensable.  A 10 percent rating is assigned if the hemorrhoids are large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences.  A 20 percent rating is assigned for hemorrhoids with persistent bleeding and with secondary anemia, or with fissures.
 
On the June 2009 VA examination, the Veteran reported rectal itching and pain as well as bleeding every few months.  She denied fecal leakage and did not have thrombosis.  There were no signs or symptoms of anemia.  The examiner could not examine the hemorrhoids because the Veteran was wearing a "Depends" and did not have a replacement.
 
While the Board has considered a remand for an examination of the Veteran's hemorrhoids, it finds that one is not warranted, for the following reasons.  While the Veteran indicated she had bleeding, she stated that it occurred every few months, and she denied leakage or thrombosis.  Thus, based on the Veteran's competent and credible lay testimony, along with the medical finding indicating no anemia, it cannot be said that the Veteran's hemorrhoids have more nearly approximated those that are large or thrombotic, irreducible, with excessive redundant tissue, or that they evidence frequent recurrences or persistent bleeding with secondary anemia or fissures.  As the Veteran's symptoms did not more nearly approximate the criteria for a 10 percent rating, a compensable rating is not warranted for her hemorrhoids.  The benefit of the doubt doctrine is not for application because the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107(b).
 
Extraschedular
 
Consideration of referral for an extraschedular rating requires a three-step inquiry, all of which must be met to refer the case.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating criteria adequately contemplate the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  
 
The discussion above reflects that the symptoms of the Veteran's irritable bowel syndrome, lumpectomy scar, and hemorrhoids, as described by the Veteran and as reflected in the medical evidence as opposed to the symptoms of other disabilities for which she is service connected are fully contemplated by the applicable rating criteria.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required, and referral for consideration of an extraschedular rating for any of these disabilities is not warranted.  38 C.F.R. § 3.321(b)(1).
 

Rating Reduction
 
The circumstances under which rating reductions can occur are specifically limited and carefully circumscribed by VA regulations.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 280 (1992).  In Brown v. Brown, 5 Vet. App. 413 (1993), the Court interpreted the provisions of 38 C.F.R. § 4.13 to require that in any rating reduction case, it must be ascertained, based upon a review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  Moreover, 38 C.F.R. §§ 4.2 and 4.10 provide that in any rating reduction case, not only must it be determined that an improvement in a disability has actually occurred, but also that that improvement in a disability has actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  Brown, 5 Vet. App. at 421.  Under 38 C.F.R. § 3.344(c) which is applicable to ratings such as this one in effect for less than 5 years, requires improvement before an evaluation is reduced.  Implicit in the regulations is that any improvement must be of such a nature as to warrant a change in the evaluation.
 
The Veteran's cervical spine disc degeneration is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5242, applicable to degenerative arthritis of the spine.  Disabilities of the spine are rated under a general rating formula, which provides that a 20 percent rating is warranted for cervical flexion is greater than 30 degrees but not greater than 40 degrees, and a 30 percent rating is warranted where flexion is 15 degrees or less.  Significantly, when assessing the severity of a musculoskeletal disability that, as here, is at least partly rated on the basis of limitation of motion, VA must also consider the extent that a veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination.   DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.
 
In this case, the RO reduced the rating from 30 to 20 percent because cervical motion at the May 2006 VA examination, was flexion 20 degrees with pain.  The range of cervical flexion at the May 2009 VA examination was to 30 degrees with pain.  Significantly, however, the Veteran did not report flare-ups on the May 2006 VA examination and did not have any complaints regarding the cervical spine.  In contrast, on the May 2009 VA examination, the Veteran indicated that since the May 2006 examination she was having increased pain with increased frequency, duration, and intensity of flare-up pain with movement, including flare-up pain every day that was severe and lasted at least an hour.  Although there was no additional limitation of motion following repetitive motion testing on the May 2009 VA examination, the Court has made clear that competent, credible testimony regarding flare-ups must be considered independently of range of motion testing on any particular examination.  See Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011) (finding an examination report inadequate due to failure to discuss additional functional limitation due to flare-ups, even though repetitive motion testing was conducted). 
 
As the evidence of flare-ups on the more recent examination raises a question as to whether improvement in the range of cervical motion on examination testing actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work, a reasonable doubt has been created as to the propriety of the reduction from 30 to 20 percent based on range of motion figures.  Resolving this reasonable doubt in favor of the Veteran, the Board finds that the reduction from 30 to 20 percent was improper, and restoration of the 30 percent rating is therefore warranted.  38 U.S.C.A. § 5107(b).
 

ORDER
 
Entitlement to an initial rating of 30 percent, but no higher, for irritable bowel syndrome from April 30, 2009 is granted, subject to controlling regulations governing the payment of monetary awards.
 
Entitlement to an initial rating of 10 percent, but no higher, for a lumpectomy scar from April 30, 2009, is granted, subject to controlling regulations governing the payment of monetary awards.
 
Entitlement to a compensable rating for hemorrhoids is denied.
 
A 30 percent rating for cervical disc degeneration is granted, subject to controlling regulations governing the payment of monetary awards.
 
Entitlement to service connection for hyperlipidemia (claimed as high cholesterol) is denied.
 
Entitlement to service connection for a hematologic disability, to include monoclonal gammopathy, is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


